UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5248



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LARRY DONNELL OWENS,

                                              Defendant - Appellant.



Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CR-04-276)


Submitted: May 18, 2006                          Decided: May 26, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant.   Michael Augustus DeFranco, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Larry Donnell Owens appeals from his sentence imposed

upon resentencing following his guilty plea to possession of a

firearm      by    a   prohibited    person    in   violation     of    18    U.S.C.

§§ 922(g)(1), 924(a)(2) (2000).          The district court had originally

sentenced Owens under the mandatory federal sentencing guidelines

to 108 months incarceration. We remanded the case for resentencing

in light of United States v. Booker, 543 U.S. 220 (2005).                          On

remand, the district court imposed a 100-month sentence.                      Owens’

counsel filed a brief pursuant to Anders v. California, 386 U.S.

738, 744 (1967), stating that there were no meritorious issues for

appeal, but addressing the reasonableness of the sentence.                     Owens

was informed of his right to file a pro se supplemental brief, but

he has not done so.        Because our review of the record discloses no

reversible error, we affirm.

              We find that the district court properly applied the

sentencing        guidelines   and   considered     the   relevant      sentencing

factors before imposing the 100-month sentence.                        18 U.S.C.A.

§ 3553(a) (West Supp. 2005); see United States v. Hughes, 401 F.3d

540, 546-47 (4th Cir. 2005).            Additionally, we find that Owens’

sentence, which is “with the properly calculated [g]uidelines

range,” is reasonable.         See United States v. Green, 436 F.3d 449,

457   (4th    Cir.     2006)   (internal      quotation   marks    and       citation




                                       - 2 -
omitted), petition for cert. filed,        U.S.L.W.     (U.S. April

17, 2006) (No. 05-10474).

          As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.      We therefore

affirm Owens’ sentence.     This court requires that counsel inform

his client, in writing, of his right to petition the Supreme Court

of the United States for further review.     If the client requests

that a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.   Counsel’s motion must state that

a copy thereof was served on the client.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                                - 3 -